Case 2:20-cv-00371-JPH-DLP Document 11 Filed 10/09/20 Page 1 of 4 PageID #: 40




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

CORNELL WINFREI MCCLURE,                               )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )          No. 2:20-cv-00371-JPH-DLP
                                                       )
T. J. WATSON,                                          )
MORIN,                                                 )
UNDERWOOD,                                             )
                                                       )
                             Defendants.               )

              Entry Screening Complaint and Directing Further Proceedings

       Plaintiff Cornell Winfrei McClure, a federal inmate, filed this action after books he ordered

were repeatedly rejected by mailroom staff in violation of the Bureau of Prisons' policy. For the

reasons explained below, this case has been screened and service by summons shall be issued to

the defendants.

                                          I. Screening Standard

       Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the defendants.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

                                                   1
Case 2:20-cv-00371-JPH-DLP Document 11 Filed 10/09/20 Page 2 of 4 PageID #: 41




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                        II. The Complaint

       The plaintiff alleges that the prison mailroom repeatedly rejected books he ordered with

his own money. He argues that prison officials used the wrong portion of the "Incoming

Publications" policy to justify the rejection. The plaintiff complained to Warden Watson, Assistant

Warden Underwood, and Mailroom Supervisor Morin, but they refused to correct the problem.

The plaintiff wants the defendants to honor prison policy. He also seeks reimbursement for the

money spent on shipping and handling and punitive damages.

       Applying the screening standard to the facts alleged in the complaint, this action shall

proceed as submitted consistent with the following.

       The complaint is understood to assert a First Amendment claim. "Freedom of speech is not

merely freedom to speak; it is also freedom to read." King v. Fed. Bureau of Prisons, 415 F.3d

634, 638 (7th Cir. 2005) (citing Stanley v. Georgia, 394 U.S. 557, 564 (1969)). Specifically, the

complaint is understood to allege that prison mailroom workers are violating plaintiff's First

Amendment right to receive books and magazines consistent with BOP policy.

       The claim for injunctive relief is brought against the defendants' in their official capacities.

See Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 326-27 (2015) (federal courts may

grant injunctive relief against federal officers who are violating federal law). The claim for

compensatory damages ($52.00) and punitive damages ($1,000.00) is against the defendants in

their individual capacities pursuant to the theory recognized in Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

                                                  2
Case 2:20-cv-00371-JPH-DLP Document 11 Filed 10/09/20 Page 3 of 4 PageID #: 42




          If the plaintiff believes that additional claims were alleged in the complaint, but not

identified by the Court he shall have through November 5, 2020, in which to identify those

claims.

                                       III. Service of Process
          The clerk is designated, pursuant to Fed. R. Civ. P. 4(c)(2), to issue process to defendants

Warden T.J. Watson, Mr. Morin, Assistant Warden Underwood. Process shall consist of a

summons. Because plaintiff Cornell Winfrei McClure is proceeding under the theory recognized

in Bivens, 403 U.S. 388, personal service is required. Robinson v. Turner, 15 F.3d 82 (7th Cir.

1994). The Marshal for this District or his Deputy shall serve the summons, together with a copy

of the complaint, filed July 20, 2020, and a copy of this Entry, on the defendant and on the officials

designated pursuant to Fed. R. Civ. P. 4(i)(2), at the expense of the United States.

SO ORDERED.

Date: 10/9/2020




                                                   3
Case 2:20-cv-00371-JPH-DLP Document 11 Filed 10/09/20 Page 4 of 4 PageID #: 43




Distribution:

CORNELL WINFREI MCCLURE
37001-037
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

United States Marshal
46 East Ohio Street
179 U.S. Courthouse
Indianapolis, IN 46204




                                      4
